The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 8, 2015

                                   No. 04-14-00818-CR

                               Mark McCourt LIEBER, JR.,
                                       Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. B14155
                       Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due June 8, 2015.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court